TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       444444444444444
                                      NO. 03-05-00516-CV
                                       444444444444444


                                     Charles Ly, Appellant

                                                 v.

                  Sara Austin, M.D., and Kent Ellington, M.D., Appellees


 44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. GN501313, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444


                           MEMORANDUM OPINION


               Appellant Charles Ly filed a motion for extension of time to file a brief, stating that

his health problems have prevented him from finding an appellate attorney or from preparing a brief

pro se. We will abate this case until July 10, 2006, to allow Ly an opportunity to find an attorney.

Ly’s brief will be due in this Court on August 11, 2006.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Filed: April 12, 2006